Citation Nr: 0937475	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the Veteran's claim of entitlement to 
service connection for sinusitis.  This claim, and two 
others, were remanded by a March 2007 Board decision.  The 
other two issues on appeal were granted by a January 2009 RO 
decision, therefore, the sole remaining issue in appellate 
status is the question of service connection for sinusitis.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to the 
question of whether the Veteran's sinusitis was incurred in 
service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, her sinusitis was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  The notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

In the instant case, the duty to notify was satisfied by way 
of letters sent to the Veteran in January 2002 and April 
2007.  These documents collectively informed the Veteran of 
what evidence was needed to establish the benefit sought, 
what evidence VA would or had already obtained, and what 
evidence the Veteran should provide.  Additionally, the April 
2007 letter informed the Veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman, supra.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a readjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claim for benefits that is 
being finally decided on this appeal.   The Veteran was 
provided with a VA examination in 2008, and all relevant 
records have been associated with the Veteran's claims file.  
Consequently, and in light of the favorable decision below, 
the Board finds that the duty to notify and assist has been 
satisfied in this appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that the evidence is at least in equipoise as to the question 
of whether the Veteran's current sinusitis is related to 
service, and as such, service connection is warranted for 
this disability.

In support of this, the Board finds probative an opinion from 
an October 2008 VA examiner.  This examiner indicated, after 
a review of the Veteran's files and her service treatment 
records, that in his opinion it was least as likely as not 
that the Veteran had sinusitis that was related to her period 
of service.  In support of his opinion, this examiner 
indicated that he felt that the Veteran's sinusitis was 
likely related to her MOS as a cook, and that the Veteran may 
have been exposed to allergens in service that caused chronic 
sinusitis. 

The Board finds this evidence, along with a finding of 
sinusitis in March 1983 in service, and a report of a history 
of sinusitis on the Veteran's separation examination in 
August 1985, as well as the Veteran's own statements that she 
has had problems with sinusitis since service, places the 
evidence of record at least in equipoise as to the question 
of whether the Veteran's sinusitis is related to service.  As 
such, the benefit-of-the-doubt doctrine applies, and the 
Board finds that service connection for sinusitis is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


